Name: Council Regulation (EU) 2015/2265 of 7 December 2015 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016-2018
 Type: Regulation
 Subject Matter: trade;  tariff policy;  cooperation policy;  fisheries;  international trade
 Date Published: nan

 8.12.2015 EN Official Journal of the European Union L 322/4 COUNCIL REGULATION (EU) 2015/2265 of 7 December 2015 opening and providing for the management of autonomous Union tariff quotas for certain fishery products for the period 2016-2018 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Union supplies of certain fishery products currently depend on imports from third countries. In the last 18 years, the Union has become more dependent on imports to meet its consumption of fishery products. In order not to jeopardise the Union production of fishery products and to ensure an adequate supply to the Union processing industry, import duties should be reduced or suspended for a number of fishery products within tariff quotas of an appropriate volume. To guarantee a level playing field for the Union producers, the sensitivity of individual fishery products on the Union market should also be taken into consideration. (2) Council Regulation (EU) No 1220/2012 (1) opened and provided for the management of autonomous Union tariff quotas for certain fishery products for the period 2013-2015. Given that the period of application of that Regulation expires on 31 December 2015, it is important that the relevant rules contained therein be reflected in the period 2016-2018. (3) Equal and uninterrupted access to the tariff quotas provided for in this Regulation should be ensured for all Union importers, and the rates laid down for the tariff quotas should be applied without interruption to all imports of the fishery products concerned into all Member States until the tariff quotas have been used up. (4) Commission Regulation (EEC) No 2454/93 (2) provides for a system of tariff-quota management which follows the chronological order of the dates of acceptance of the declarations for release for free circulation. The tariff quotas opened by this Regulation should be managed by the Commission and the Member States in accordance with that system. (5) The application of the Comprehensive Economic and Trade Agreement between the European Union and Canada will alter the available preferential access to the Union market for shrimps and prawns of the species Pandalus borealis covered by a tariff quota provided for in this Regulation. That quota should therefore be adapted to ensure the same level of preferential supply to the Union market as before the entry into force or provisional application of that Agreement. (6) The application of the additional protocol to the agreement between the European Economic Community and the Kingdom of Norway that was negotiated in parallel to the EEA Financial Mechanism 2014-2021 will alter the available preferential access to the Union market for herrings covered by two tariff quotas provided for in this Regulation. Those quotas should therefore be adapted to ensure the same level of preferential supply to the Union market as before the entry into force or provisional application of that additional protocol. (7) It is important to provide the fishery processing industry with security of supply of raw fishery materials to permit continued growth and investment, and, most importantly, to enable it to adapt to the replacement of suspensions by quotas without any disruption of supply. It is therefore appropriate to provide, in respect of certain fishery products to which suspensions have applied, for a system which triggers an automatic increase of the applicable tariff quotas under certain conditions. (8) To ensure the efficiency of a common management of the tariff quotas, Member States should be permitted to draw from the tariff quota amount the necessary quantities corresponding to their actual imports. Since that method of management requires close cooperation between the Member States and the Commission, the Commission should be able to monitor the rate at which the tariff quotas are used up and should inform the Member States accordingly, HAS ADOPTED THIS REGULATION: Article 1 Import duties on the products listed in the Annex shall be reduced or suspended within the tariff quotas at the rates, for the periods and up to the amounts indicated therein. Article 2 The tariff quotas referred to in Article 1 of this Regulation shall be managed in accordance with Articles 308a and 308b and Article 308c(1) of Regulation (EEC) No 2454/93. Article 3 1. The tariff quota applicable under order number 09.2794 for shrimps and prawns of the species Pandalus borealis and Pandalus montagui, cooked and peeled, for processing, set in the Annex to this Regulation at 30 000 tonnes per year, shall be automatically reduced to 7 000 tonnes per year starting from 1 January of the year following that in which the Comprehensive Economic and Trade Agreement between the European Union and Canada enters into force or is applied provisionally, whichever occurs first. 2. The tariff quota applicable under order number 09.2788 for herrings, of a weight exceeding 100 g per piece or flaps of a weight exceeding 80 g per piece, for processing, set in the Annex to this Regulation at 17 500 tonnes per year, shall be automatically reduced to 12 000 tonnes per year starting two months after the additional protocol to the agreement between the European Economic Community and the Kingdom of Norway that was negotiated in parallel to the EEA Financial Mechanism 2014-2021 enters into force or is applied provisionally, whichever occurs first. However, no automatic reduction shall apply where the available balance of that tariff quota at the relevant moment is lower than or equal to 12 000 tonnes. 3. The tariff quota applicable under order number 09.2792 for herrings, spiced and/or vinegar-cured, in brine, preserved in barrels of at least 70 kg net drained weight, for processing, set in the Annex to this Regulation at 15 000 tonnes per year, shall be automatically reduced to 7 500 tonnes per year starting two months after the additional protocol to the agreement between the European Economic Community and the Kingdom of Norway that was negotiated in parallel to the EEA Financial Mechanism 2014-2021 enters into force or is applied provisionally, whichever occurs first. However, no automatic reduction shall apply where the available balance of that tariff quota at the relevant moment is lower than or equal to 7 500 tonnes. 4. The Commission shall without undue delay inform Member States that the conditions established in paragraphs 1 to 3 have been fulfilled and shall publish information on the newly applicable tariff quota in the C series of the Official Journal of the European Union. Article 4 1. Without undue delay, the Commission shall ascertain whether, as of 30 September of the relevant calendar year, 80 % of the annual tariff quota in respect of a fishery product to which this Article applies in accordance with the Annex has been used. If that is the case, the annual tariff quota set in the Annex shall be deemed to be automatically increased by 20 %. The increased annual tariff quota shall be the applicable tariff quota in respect of that fishery product for the relevant calendar year. 2. At the request of at least one Member State and without prejudice to paragraph 1, the Commission shall ascertain whether 80 % of the annual tariff quota in respect of a fishery product to which this Article applies in accordance with the Annex has been used prior to 30 September of the relevant calendar year. If that is the case, paragraph 1 shall apply. 3. The Commission shall without undue delay inform Member States that the conditions established in paragraphs 1 or 2 have been fulfilled and shall publish information on the newly applicable tariff quota in the C series of the Official Journal of the European Union. 4. No further increase may apply for the relevant calendar year to a tariff quota increased according to paragraph 1. Article 5 The Commission and the customs authorities of the Member States shall cooperate closely to ensure the proper management and control of the application of this Regulation. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016 to 31 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2015. For the Council The President C. CAHEN (1) Council Regulation (EU) No 1220/2012 of 3 December 2012 on trade related measures to guarantee the supply of certain fishery products to Union processors from 2013 to 2015, amending Regulations (EC) No 104/2000 and (EU) No 1344/2011 (OJ L 349, 19.12.2012, p. 4). (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX Order No CN code TARIC subdivision Description Annual amount of quota (tonnes) (1) Quota duty Quota period 09.2759 ex 0302 51 10 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, excluding livers and roes, fresh, chilled or frozen, for processing (2) (3) 75 000 (10) 0 % 1.1.2016-31.12.2018 ex 0302 51 90 10 ex 0302 59 10 10 ex 0303 63 10 10 ex 0303 63 30 10 ex 0303 63 90 10 ex 0303 69 10 10 09.2765 ex 0305 62 00 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked, for processing (2) (3) 4 000 0 % 1.1.2016-31.12.2018 25 29 ex 0305 69 10 10 09.2776 ex 0304 71 10 10 Cod (Gadus morhua, Gadus macrocephalus), frozen fillets and frozen meat, for processing (2) (3) 38 000 0 % 1.1.2016-31.12.2018 ex 0304 71 90 10 ex 0304 95 21 10 ex 0304 95 25 10 09.2761 ex 0304 79 50 10 Blue grenadier (Macruronus Novaezelandiae), frozen fillets and other frozen meat, for processing (2) (3) 17 500 0 % 1.1.2016-31.12.2018 ex 0304 95 90 11 09.2798 ex 0306 16 99 20 Shrimps and prawns of the species Pandalus borealis and Pandalus montagui, in shells, fresh, chilled or frozen, for processing (2) (3) (4) 10 000 0 % 1.1.2016-31.12.2018 30 ex 0306 26 90 12 14 92 93 09.2794 ex 1605 21 90 45 Shrimps and prawns of the species Pandalus borealis and Pandalus montagui, cooked and peeled, for processing (2) (3) (4) 30 000 (5) 0 % 1.1.2016-31.12.2018 62 ex 1605 29 00 50 55 09.2800 ex 1605 21 90 55 Shrimps and prawns of the species Pandalus jordani, cooked and peeled, for processing (2) (3) (4) 3 500 0 % 1.1.2016-31.12.2018 ex 1605 29 00 60 09.2802 ex 0306 17 92 20 Shrimps and prawns of the species Penaeus vannamei and Penaeus monodon, whether in shell or not, fresh, chilled or frozen, not cooked, for processing (2) (3) (4) 40 000 0 % 1.1.2016-31.12.2016 ex 0306 27 99 30 30 000 1.1.2017-31.12.2017 1.1.2018-31.12.2018 09.2760 ex 0303 66 11 10 Hake (Merluccius spp. excluding Merluccius merluccius, Urophycis spp.) and pink cusk-eel (Genypterus blacodes and Genypterus capensis), frozen, for processing (2) (3) 15 000 0 % 1.1.2016-31.12.2018 ex 0303 66 12 10 ex 0303 66 13 10 ex 0303 66 19 11 ex 0303 89 70 91 10 ex 0303 89 90 30 09.2774 ex 0304 74 19 10 North Pacific hake (Merluccius productus), frozen fillets and other meat, for processing (2) (3) 15 000 0 % 1.1.2016-31.12.2018 ex 0304 95 50 10 09.2770 ex 0305 63 00 10 Anchovies (Engraulis anchoita), salted or in brine, but not dried or smoked, for processing (2) (3) 2 500 0 % 1.1.2016-31.12.2018 09.2754 ex 0303 89 45 10 Anchovies (Engraulis anchoita and Engraulis capensis), frozen, for processing (2) (3) 1 000 0 % 1.1.2016-31.12.2018 09.2788 ex 0302 41 00 10 Herrings (Clupea harengus, Clupea pallasii), of a weight exceeding 100 g per piece or flaps of a weight exceeding 80 g per piece, excluding livers and roes, for processing (2) (3) 17 500 (6) 0 % 1.10.2016-31.12.2016 1.10.2017-31.12.2017 1.10.2018-31.12.2018 ex 0303 51 00 10 ex 0304 59 50 10 ex 0304 99 23 10 09.2792 ex 1604 12 99 11 Herrings, spiced and/or vinegar-cured, in brine, preserved in barrels of at least 70 kg net drained weight, for processing (2) (3) 15 000 (7) (8) 5 % 1.1.2016-31.12.2018 09.2790 ex 1604 14 26 10 Fillets known as loins of tunas and skipjack, for processing (2) (3) 25 000 0 % 1.1.2016-31.12.2018 ex 1604 14 36 10 ex 1604 14 46 11 21 91 09.2785 ex 0307 49 59 10 Pod (9) of squid (Ommastrephes spp.  excluding Todarodes sagittatus (synonym Ommastrephes sagittatus)  Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, with skin and fins, for processing (2) (3) 40 000 0 % 1.1.2016-31.12.2018 ex 0307 99 11 10 ex 0307 99 17 21 09.2786 ex 0307 49 59 20 Squid (Ommastrephes spp., Todarodes spp.  excluding Todarodes sagittatus (synonym Ommastrephes sagittatus)  Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, whole or tentacles and fins, for processing (2) (3) 1 500 0 % 1.1.2016-31.12.2018 ex 0307 99 11 20 29 09.2777 ex 0303 67 00 10 Alaska pollock (Theragra chalcogramma), frozen, frozen fillets and other frozen meat, for processing (2) (3) 300 000 (10) 0 % 1.1.2016-31.12.2018 ex 0304 75 00 10 ex 0304 94 90 10 09.2772 ex 0304 93 10 10 Surimi, frozen, for processing (2) (3) 60 000 0 % 1.1.2016-31.12.2018 ex 0304 94 10 10 ex 0304 95 10 10 ex 0304 99 10 10 09.2746 ex 0302 89 90 30 Southern red snapper (Lutjanus purpureus), fresh, chilled, for processing (2) (3) 1 500 0 % 1.1.2016-31.12.2018 09.2748 ex 0302 90 00 95 Hard fish roes, fresh, chilled or frozen, salted or in brine, for processing (2) (3) 7 000 0 % 1.1.2016-31.12.2018 ex 0303 90 90 91 ex 0305 20 00 30 09.2750 ex 1604 32 00 20 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing of caviar substitutes (2) (3) 3 000 0 % 1.1.2016-31.12.2018 09.2778 ex 0304 83 90 21 Flatfish, frozen fillets and other fish meat (Limanda aspera, Lepidopsetta bilineata, Pleuronectes quadrituberculatus, Limanda ferruginea, Lepidopsetta polyxystra), for processing (2) (3) 5 000 0 % 1.1.2016-31.12.2018 ex 0304 99 99 65 09.2824 ex 0302 52 00 10 Haddock (Melanogrammus aeglefinus), fresh, chilled or frozen with heads off, gilled and gutted, for processing (2) (3) 5 000 2,6 % 1.1.2016-31.12.2018 ex 0303 64 00 10 09.2826 ex 0306 17 99 10 Shrimps and prawns of the species Pleoticus muelleri, whether in shell or not, fresh, chilled or frozen, for processing (2) (3) (4) 10 000 4,2 % 1.1.2016-31.12.2018 ex 0306 27 99 20 (1) Expressed in net weight, unless otherwise stated. (2) The tariff quota is subject to the conditions laid down in Articles 291 to 300 of Regulation (EEC) No 2454/93. (3) The tariff quota is not available for products intended solely for one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting,  repacking of frozen IQF (individually quick frozen) fillets,  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  glazing,  thawing,  separation. The tariff quota is not available for products intended, in addition, to undergo treatment or operations which give quota entitlement, where such treatment or operations are carried out at retail or catering level. The reduction of import duties shall apply only for products intended for human consumption. The tariff quota is, however, available for materials intended for one or more of the following operations:  dicing,  cutting into rings, cutting into strips for materials under CN codes 0307 49 59, 0307 99 11, 0307 99 17,  filleting,  production of flaps,  cutting of frozen blocks,  splitting of frozen interleaved fillet blocks. (4) Products under CN codes 0306 16 99 (TARIC subdivisions 20 and 30), 0306 26 90 (TARIC subdivisions 12, 14, 92 and 93), 1605 21 90 (TARIC subdivisions 45 and 62), 1605 29 00 (TARIC subdivisions 50 and 55), 0306 17 92 (TARIC subdivision 20), 0306 27 99 (TARIC subdivision 30), 0306 17 99 (TARIC subdivision 10) and 0306 27 99 (TARIC subdivision 20) shall, notwithstanding footnote (2), qualify for the quota if they undergo the operation of subjecting the shrimps and prawns to processing treatment by packaging gases as defined in Annex I to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). (5) Tariff quota 09.2794 is automatically reduced to 7 000 tonnes per year starting from 1 January of the year following that in which the Comprehensive Economic and Trade Agreement between the European Union and Canada enters into force or is applied provisionally, whichever occurs first. (6) Tariff quota 09.2788 is automatically reduced to 12 000 tonnes per year starting two months after the additional protocol to the agreement between the European Economic Community and the Kingdom of Norway that was negotiated in parallel to the EEA Financial Mechanism 2014-2021 enters into force or is applied provisionally, whichever occurs first. (7) Tariff quota 09.2792 is automatically reduced to 7 500 tonnes per year starting two months after the additional protocol to the agreement between the European Economic Community and the Kingdom of Norway that was negotiated in parallel to the EEA Financial Mechanism 2014-2021 enters into force or is applied provisionally, whichever occurs first. (8) Expressed in net drained weight. (9) Body of cephalopod or the squid headless and without tentacle, with skin and fins. (10) Article 4 applies.